EX‑35.14 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Trust and Servicing Agreement dated as of December 6, 2013, by and among RBS Commercial Funding Inc. as Depositor, Wells Fargo Bank, National Association, as Servicer, Special Servicer and Certificate Administrator and Deutsche Bank Trust Company Americas, as Trustee, with respect to Commercial Mortgage Pass-Through Certificates Series 2013-GSP (the "Agreement").
